DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-5, 9-17 and 19-20 are pending. 

Response to Arguments

2. 	In light of the amendments to the claims, the claim objection of claim 7 is withdrawn. 

3.	Applicant’s arguments, see Remarks, filed 10/17/2021, with respect to the 35 U.S.C 103 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter

4.	Claims 1, 3-5, 9-17 and 19-20 (renumbered as claims 1-15) are allowed.

Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 
Amended claims 1, 3-5, 9-17 and 19-20 (renumbered as claims 1-15) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… receiving a buffer state report trigger mode corresponding to a logical channel group and channel identifiers of each logical channel in the logical channel group sent by the access network device, the logical channel group comprising at least one logical channel in the UE; and storing the channel identifiers of the each logical channel in the logical channel group and the buffer state report trigger mode corresponding to the logical channel group to the trigger mode relationship table, wherein the buffer state report trigger mode corresponding to the logical channel group in which the logical channel is included is acquired by: acquiring the buffer state report trigger mode corresponding to the logical channel from the trigger mode relationship table based on the channel identifier of the logical channel…in combination with other limitations recited as specified in claim 1.

In claim 5,… acquire a buffer state report trigger mode corresponding to the logical channel based on a trigger mode relationship table comprising logical channels in the UE and buffer state report trigger modes corresponding to logical channels…the system further comprises the access-network device, wherein buffer states of a plurality of different logical channels are sent to the access network device in different buffer state report trigger modes, the UE comprises at least one of a mobile phone or a tablet computer, and the access network device comprises at least one of a base station, an evolved Node B (eNB), or a radio access network (RAN), and prior to the UE sending the service data of a service to the access network device or prior to the access network device sending the service data of the service to the UE, the access network device is configured to have the plurality of different logical channels for transmitting the service data based on service information of the service…in combination with other limitations recited as specified in claim 5.

In claim 17,… receiving a buffer state report trigger mode corresponding to a logical channel group and channel identifiers of each logical channel in the logical channel group sent by the access network device, the logical channel group comprising at least one logical channel in the UE; and storing the channel identifiers of the each logical channel in the logical channel group and the buffer state report trigger mode corresponding to the logical channel group to the trigger mode relationship table, wherein the buffer state report trigger mode corresponding to the logical channel group in which the logical channel is included is acquired by: acquiring the buffer state report trigger mode corresponding to the logical channel from the trigger mode relationship table based on the channel identifier of the logical channel…in combination with other limitations recited as specified in claim 17.

The first closest prior art of record is ZHAO, US 2020/0382988 hereafter ZHAO. ZHAO [0009], [0088], [0089] discloses taking/determining a logical channel of the UE for transmitting buffer state information to the network device and [0006], [0009], [0088], [0089] disclose reporting/sending the buffer state information corresponding to the logical channels to the network side device based on the on the buffer state reporting triggering condition/mode being met. ZHAO does not explicitly disclose receiving a buffer state report trigger mode corresponding to a logical channel group and channel identifiers of each logical channel in the logical channel group sent by the access network device, the logical channel group comprising at least one logical channel in the UE; and storing the channel identifiers of the each logical channel in the logical channel group and the buffer state report trigger mode corresponding to the logical channel group to the trigger mode relationship table, wherein the buffer state report trigger mode corresponding to the logical channel group in which the logical channel is included is acquired by: acquiring the buffer state report trigger mode corresponding to the logical channel from the trigger mode relationship table based on the channel identifier of the logical channel (as disclosed in claims 1 and 17) and acquire a buffer state report trigger mode corresponding to the logical channel based on a trigger mode relationship table comprising logical channels in the UE and buffer state report trigger modes corresponding to logical channels…the system further comprises the access-network device, wherein buffer states of a plurality of different logical channels are sent to the access network device in different buffer state report trigger modes, the UE comprises at least one of a mobile phone or a tablet computer, and the access network device comprises at least one of a base station, an evolved Node B (eNB), or a radio access network (RAN), and prior to the UE sending the service data of a service to the access network device or prior to the access network device sending the service data of the service to the UE, the access network device is configured to have the plurality of different logical channels for transmitting the service data based on service information of the service (as disclosed in claims 5). 

The second closest prior art of record is HU et al, US 2016/0066328 hereafter HU. HU [0023] discloses determining/acquiring the BR triggering based on the mapping to the logical channel group and the mapping comprising the logical channel group mapped to the BRS triggering corresponding to the logical channel group. HU does not explicitly disclose receiving a buffer state report trigger mode corresponding to a logical channel group and channel identifiers of each logical channel in the logical channel group sent by the access network device, the logical channel group comprising at least one logical channel in the UE; and storing the channel identifiers of the each logical channel in the logical channel group and the buffer state report trigger mode corresponding to the logical channel group to the trigger mode relationship table, wherein the buffer state report trigger mode corresponding to the logical channel group in which the logical channel is included is acquired by: acquiring the buffer state report trigger mode corresponding to the logical channel from the trigger mode relationship table based on the channel identifier of the logical channel (as disclosed in claims 1 and 17) and acquire a buffer state report trigger mode corresponding to the logical channel based on a trigger mode relationship table comprising logical channels in the UE and buffer state report trigger modes corresponding to logical channels…the system further comprises the access-network device, wherein buffer states of a plurality of different logical channels are sent to the access network device in different buffer state report trigger modes, the UE comprises at least one of a mobile phone or a tablet computer, and the access network device comprises at least one of a base station, an evolved Node B (eNB), or a radio access network (RAN), and prior to the UE sending the service data of a service to the access network device or prior to the access network device sending the service data of the service to the UE, the access network device is configured to have the plurality of different logical channels for transmitting the service data based on service information of the service (as disclosed in claims 5). 

The third closest prior art of record is Tani et al, US 2010/0322187 hereafter Tani. Tani [0279] discloses the mobile station selects a logical channel having a higher priority level based on the transmitted data amount accumulated value that has been stored. Tani does not explicitly disclose receiving a buffer state report trigger mode corresponding to a logical channel group and channel identifiers of each logical channel in the logical channel group sent by the access network device, the logical channel group comprising at least one logical channel in the UE; and storing the channel identifiers of the each logical channel in the logical channel group and the buffer state report trigger mode corresponding to the logical channel group to the trigger mode relationship table, wherein the buffer state report trigger mode corresponding to the logical channel group in which the logical channel is included is acquired by: acquiring the buffer state report trigger mode corresponding to the logical channel from the trigger mode relationship table based on the channel identifier of the logical channel (as disclosed in claims 1 and 17) and acquire a buffer state report trigger mode corresponding to the logical channel based on a trigger mode relationship table comprising logical channels in the UE and buffer state report trigger modes corresponding to logical channels…the system further comprises the access-network device, wherein buffer states of a plurality of different logical channels are sent to the access network device in different buffer state report trigger modes, the UE comprises at least one of a mobile phone or a tablet computer, and the access network device comprises at least one of a base station, an evolved Node B (eNB), or a radio access network (RAN), and prior to the UE sending the service data of a service to the access network device or prior to the access network device sending the service data of the service to the UE, the access network device is configured to have the plurality of different logical channels for transmitting the service data based on service information of the service (as disclosed in claims 5). 

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pelletier et al, US 2015/0043547 discloses the logical channel group having logical channel that is triggered buffer status report. The priority level associated with logical channel

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469